Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160442(79)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ZACHARY HAWKINS,                                                                                     Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                    SC: 160442                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 340338
                                                                    Wayne CC: 15-014421-CZ
  NORFOLK SOUTHERN RAILWAY
  COMPANY,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before December 23, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2019

                                                                               Clerk